Citation Nr: 1316673	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  06-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, variously diagnosed.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2004 and May 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011 and October 2012, the Board remanded the claims.  The claims are again REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On the claim of service connection for a psychiatric disorder and on the claim for a total disability rating for compensation based on individual unemployability, the Veteran has identified additional service records, private medical records, and VA records.  As the record is incomplete, further development under the duty to assist is needed. 

Also, the VA examination in March 2006 is inadequate to decide the claim of service connection for psychiatric disorder, requiring a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VCAA notice on the claim of service connection for a psychiatric disorder to include due to personal assault. 





2.  Request VA records from the West Roxbury, Massachusetts VA Medical Center; the Dorchester, Massachusetts VA Outpatient Clinic; the Wasilla, Alaska Vet Center; and the Anchorage, Alaska Vet Center, as well as records from the Portland, Oregon VA Medical Center since May 2006. 

3.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf: 

Records of psychiatric treatment by Drs. J.K., M.E., and C.W. 

4.  Request records from the Naval Hospital at Camp Lejeune, North Carolina, for treatment of injuries sustained in August 1974. 

5.  Obtain records of the Marine Corps Reserve from 1975 to 1979.  

6.  Request that the Albany VA Medical Center confirm that it has conducted a search for records for both Steven A. Grant and Valerie Grant from 1977 to 1979.  

7.  After obtaining authorization from the Veteran, request the records of First Student, Inc., 6173 East Palmer-Wasilla Highway, Wasilla, AK, 99654.   






8.  Afford the Veteran a VA psychiatric examination, including psychological testing, by a health-care provider, who has not previously examined the Veteran, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder, including anxiety, depression, bulimia, or posttraumatic stress disorder, is related to service, including a personal assault, or the development of a new and separate condition? 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to the events in service, please identify the other potential causes, when the in-service events are not more likely than any other etiology to cause any current psychiatric disorder and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge

The Veteran's file must be provided to the VA examiner for review. 







9.  After the development requested is completed, adjudicate the claims.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


